[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________               FILED
                                                                  U.S. COURT OF APPEALS
                                            No. 11-11506            ELEVENTH CIRCUIT
                                        Non-Argument Calendar        NOVEMBER 3, 2011
                                      ________________________           JOHN LEY
                                                                          CLERK
                              D.C. Docket No. 1:10-cr-00116-WS-C-4



UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllllllllll                               lPlaintiff-Appellee,


                                                versus


KENNETH LEE GREEN,

lllllllllllllllllllllllllllllllllllllll                           lDefendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Alabama
                                  ________________________

                                          (November 3, 2011)

Before TJOFLAT, PRYOR and FAY, Circuit Judges.

PER CURIAM:
      Kenneth Lee Green appeals his sentence of 412 months of imprisonment for

conspiring to manufacture over 500 grams of methamphetamine, 21 U.S.C.

§§ 841(a)(1), 846, attempting to manufacture over 50 grams of methamphetamine,

id. §§ 841(c)(2), 846, possessing a firearm in furtherance of a drug-trafficking

crime, 18 U.S.C. § 924(c)(1), and possessing an unregistered firearm, 26 U.S.C.

§ 5861(d). Green challenges the enhancement of his sentence for creating a

substantial risk to the life of a minor and for committing perjury. We affirm.

      The district court did not clearly err by enhancing Green’s sentence for

creating a substantial risk to the life of his children. A defendant is subject to a

six-level increase of his offense level if his crime involved manufacturing

methamphetamine and “created a substantial risk of harm to the life of a minor.”

United States Sentencing Manual Guidelines § 2D1.1(b)(13)(D). Even if Green’s

children were not present during the manufacturing of methamphetamine, the

children faced a substantial risk of harm from volatile precursor materials that

Green had stored in a shed near his trailer and from noxious fumes that would

penetrate any porous surface inside his trailer where, according to a cohort, Green

manufactured methamphetamine about once a week. In fact, when officers entered

Green’s trailer, the smell of ammonia was so overwhelming that they broke doors

and windows to ventilate the trailer. Green had used screws to seal the doors and

                                           2
windows and, in so doing, blocked escape routes otherwise available to his

children in the event of an emergency. Green created conditions around his home

that were hazardous to the life of his children.

      The district court also did not clearly err by enhancing Green’s sentence for

perjury. A defendant faces a two-level increase in his offense level if he

“willfully obstructed or impeded, or attempted to obstruct or impede, the

administration of justice with respect to the . . . prosecution” of his crime. Id.

§ 3C1.1. The district court was entitled to find that Green offered “false testimony

concerning a material matter with the willful intent” to mislead jurors about his

involvement in the manufacture of methamphetamine. United States v. Dunnigan,

507 U.S. 87, 94, 113 S. Ct. 1111, 1116 (1993). After law enforcement officers and

cohorts testified about Green’s possession of precursor materials and use of his

home to manufacture methamphetamine, Green testified incredibly that he was not

aware of the drug paraphernalia found in his bedroom, he did not allow

methamphetamine to be manufactured in his trailer, and he did not notice the smell

of ammonia in his trailer on the day of the search. Green argues that the district

court failed to “make a specific finding” of perjury, but the district court found

that Green’s false testimony “was designed to send the jury in a direction away

from the true facts of this case and . . . to mitigate Mr. Green’s role in the offense.”

                                           3
We AFFIRM Green’s sentence.




                              4